DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 2015/0101625) in view of Lee et al. (US 2020/0237014 showing earliest foreign priority date 8/9/2017).
Referring to Claim 1, Newton teaches a method comprising:
receiving, via a wireless communication interface (see APP in fig. 47) capable of supporting paired interaction (see 104 of fig. 9 showing communication between only two devices), a data packet (see paragraph 47 which shows data sent from cigarette 102 to smartphone 100 of fig. 9) from an aerosol provision device 102 (fig. 9) via a wireless communication network (see 104 of fig. 9 and paragraph 47 which shows the network as Bluetooth), wherein the data packet contains information relating to at least one physical characteristic of the aerosol provision device (see fig. 10 where the information displayed is physical data of the cigarette), wherein the at least one physical characteristic comprises:
one or more of a shape of the aerosol provision device, a size of the aerosol provision device, or a type of the aerosol provision device (see 110 of fig. 10 where a flavor is a type of aerosol provision device);
determining an identity of the aerosol provision device based at least in part on the at least one physical characteristic of the aerosol provision device (see fig. 8 which shows a particular LED color to match and identify a particular flavor and nicotine concentration); and
changing an aspect of a user interface based on the determined identity of the aerosol provision device, wherein changing an aspect of the user interface comprises displaying a graphical representation of the aerosol provision device on the user interface (see fig. 11 which shows aspects changing according to trends 122 as shown by a graph 126).
	Newton does not teach the physical characteristic including a color of the aerosol provision device. Lee teaches the physical characteristic including a color of the aerosol provision device (see end of paragraph 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lee to the device of Newton in order to better track nicotine consumption by a user.
Referring to Claim 2, Newton also teaches the wireless communication interface as a Bluetooth low energy communication interface (see paragraph 37 which shows BLE as the circuitry involved in the device in fig. 2).
Referring to Claim 3, Newton also teaches the data packet is a Bluetooth low energy data packet and the information relating to at least one physical characteristic of the aerosol provision device is contained within a packet data unit of the Bluetooth low energy data packet (see paragraph 37 knowing that if the circuitry of the device in fig. 2 is BLE, then the data packets from the device are BLE).
Referring to Claim 5, Newton teaches a color related to an aerosol provision device conveyed as a hex color code (paragraph 51 which shows RGB color which is hex color code conveyed on puff colors of the cigarette). Lee teaches the color being a color of the aerosol provision device (see end of paragraph 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lee to the device of Newton in order to better track nicotine consumption by a user.
Referring to Claim 6, Lee also teaches the color of the aerosol provision device conveyed as a predetermined code (see paragraph 103 which shows image-type code as the predetermined code which has information including color as shown in paragraph 100).
Referring to Claim 7, Newton teaches the determining the identity of the aerosol provision device comprising using information stored in a database in a memory (see paragraph 46 which states the table in fig. 8 stored in memory) to translate a code received in the data packet into a color related to the aerosol provision device determining the identity of the aerosol provision device comprises using information stored in a database in a memory to translate the predetermined code received in the data packet into a color of the aerosol provision device (see paragraph 46 which shows how the flavor and nicotine concentration is identified as a LED color according to the stored database shown in fig. 8). Lee teaches the code as a predetermined code (see paragraph 103 which shows image-type code as the predetermined code which has information including color as shown in paragraph 100) and the color being a color of the aerosol provision device (see end of paragraph 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lee to the device of Newton in order to better track nicotine consumption by a user.
Referring to Claim 9, Lee also teaches the data packet received from the aerosol provision device includes at least one of a batch number, a serial number or a product identification number of the aerosol provision device (see paragraph 187 which shows serial number).
Referring to Claim 10, Newton also teaches the determining the identity of the aerosol provision device comprising comparing the at least one physical characteristic of the aerosol provision device to a database of physical characteristics of aerosol provision devices stored in a memory (see paragraph 46 which shows how the flavor and nicotine concentration, as the physical characteristics, are identified as a LED color according to a database stored memory shown in fig. 8).
Referring to Claim 11, Newton also teaches wherein changing an aspect of the user interface comprises one or more of playing a video, playing a sound, changing one or more display settings of the user interface, or changing one or more colors displayed on the user interface (see paragraph 46 which shows the changing of the LED colors as the changing of colors displayed on the user interface).
Referring to Claim 14, Newton also teaches a portable electronic device 100 (fig. 9) comprising:
	at least one processor (see 100 of fig. 9 where it is known in the art for a smartphone to have a processor);
	a wireless communication interface capable for supporting paired interaction (see 104 of fig. 9 showing communication between only two devices); and
	memory comprising instructions which, when executed by the at least one processor cause the at least one processor to perform the method (see paragraph 37 which shows memory).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Lee and further in view of Cameron (US 2017/0020188).
Referring to Claim 12, the combination of Newton and Lee does not teach receiving, via the wireless communication interface, a data packet from a second aerosol provision device via the wireless communication network, wherein the data packet from the second aerosol provision device contains information relating to at least one physical characteristic of the second aerosol provision device;
determining an identity of the second aerosol provision device based at least in part on the at least one physical characteristic of the second aerosol provision device; and
changing an aspect of a user interface based on the determined identity of the first aerosol provision device and the second aerosol provision device to enable a selection from a user of one of the first aerosol provision device or the second aerosol provision device.
Cameron teaches receiving, via the wireless communication interface, a data packet from a second aerosol provision device (see one of vape devices 1302, 1304, or 1306 in fig. 13) via the wireless communication network 1312 (fig. 13), wherein the data packet from the second aerosol provision device contains information relating to at least one physical characteristic of the second aerosol provision device (see paragraph 138 which shows a profile of each of the vape devices transmittable to another device);
determining an identity of the second aerosol provision device based at least in part on the at least one physical characteristic of the second aerosol provision device (see 910 of fig. 10 where the battery percentage is the physical characteristic and “Container 1” and “Container 2” is the identity); and
changing an aspect of a user interface based on the determined identity of the first aerosol provision device and the second aerosol provision device to enable a selection from a user of one of the first aerosol provision device or the second aerosol provision device (see 911 of fig. 10 which enables the user to change the skin of a particular vape device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Cameron to the modified device of Newton and Lee in order to better track nicotine consumption by multiple users.
Referring to Claim 13, Cameron also teaches changing an aspect of the user interface comprising displaying a first graphical representation which indicates the first aerosol provision device on a first portion of the user interface and a second graphical representation which indicates the second aerosol provision device on a second portion of the user interface (see 1122 and 1124 of fig. 11 which shows both vape devices battery percentage displayed).

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
The applicant argued that Newton does not teach the data packet containing information relating to at least one physical characteristic of the aerosol provision device, further arguing that Newton teaches electrical parameters instead of physical characteristics as described in the specification. Firstly, in order for the physical characteristics in the specification to have patentable weight in this particular case, the details in the specification must also be clearly mentioned in the claims. In this case, claim 1 teaches the at least one physical characteristic comprising “one or more of a shape of the aerosol provision device, a size of the aerosol provision device, or a type of the aerosol provision device”. The cited passage of Newton shows fig. 10, which shows a type of flavor of the aerosol provision device. A type of flavor, in this case, clearly counts as a type of aerosol provision device, especially since there are no further specifics on the term “type” in the claims. Therefore, by showing a type of flavor as a type of aerosol provision device, Newton teaches the data packet containing information relating to at least one physical characteristic of the aerosol provision device. Further specifics are not clearly established in the claims regarding the term “physical characteristics” in order to overcome the Newton reference.
The applicant argued that Newton does not teach determining an identity of the aerosol provision device based at least in part on the at least one physical characteristic of the aerosol provision device. The above statement stated that the type of flavor is the physical characteristic. Fig. 8 of Newton shows how a flavor is matched to a specific LED color on the device. This makes the aerosol provision identifiable by the LED color on the device, and therefore, Newton teaches determining an identity of the aerosol provision device. Since no further specifics regarding the term “identity” are stated in the claims, the identifying of the device based on the LED color of the device can read on “determining an identity”.
The statement in the arguments which state that the displaying of a graphical representation of the aerosol provision device on the user interface “enables the user to verify from the graphical representation on the user interface that the displayed graphical representation of the aerosol provision device matches the appearance of the aerosol provision device whose interaction with was intended”, is not persuasive because none of the details regarding that statement are present in the claims. The claims simply states “changing an aspect” without indicating whether it’s the user or device which is doing the changing. Therefore, fig. 11 of Newton still reads on the above limitation as simply showing a displayed representation of changing “aspects” of the usage of the identified device based on user usage.
Furthermore, no specifics are mentioned in the claims stating that the “identity” is a unique identity particular to that particular device. No specifics are mentioned in the claims at all that indicate that the identity must distinguish a single particular device from all other devices. Therefore, even if two or more of the devices in Newton may have the same color or “identity”, the lack of specifics in the claims still enable Newton to read on the claim limitations as they are currently worded.
Newton does not teach away from using a physical characteristic of the aerosol provision device relating to its appearance as being the information for identifying the aerosol provision device, because the color of the puff in Newton resembles the flavor (physical characteristic) which is identified by matching LED color, and no mention is made that the appearance of the device itself must be the information for identifying the device. In addition, the claim does not teach that the “appearance” must be the information for identifying the aerosol provision device as the arguments state. A “type of aerosol provision device”, as the claim states, does not necessarily relate to the appearance of the device and no further detail in the claims are made to state otherwise.
The above cited references still teaches all the claim limtiations for the reasons stated above and therefore, the examiner stands by his rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648